PER CURIAM.
Lester Barnett, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Barnett v. Johnson, No. CA-01-298-1-1-MU (W.D.N.C. July 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*245terials before the court and argument would not aid the decisional process.

AFFIRMED.